33 F.3d 65
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Agripina De Jesus NOLLORCA, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 93-7092.
United States Court of Appeals, Federal Circuit.
Feb. 24, 1994.

Before ARCHER, Circuit Judge, COWEN, Senior Circuit Judge, and RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
The Secretary of Veterans Affairs moves to waive the requirements of Fed.Cir.R. 27(e) and to dismiss Agripina De Jesus Nollorca's appeal because it was not timely filed.  Nollorca moves (1) to lift a stay of proceedings and (2) for a remand and medical opinion.*  Nollorca did not respond to the timeliness issue.


2
On February 26, 1993, the Court of Veterans Appeals issued an order summarily affirming the Board of Veterans Appeals' denial of service connection for the cause of death of her veteran husband.  On April 5, 1993, after consideration of a post-decision motion, the Court of Veterans Appeals entered judgment.  To be timely, Nollorca's appeal was due within 60 days.  38 U.S.C. Secs. 7291, 7292;  Fed.R.App.P. 4.  Nollorca's appeal was filed on July 6, 1993, or 92 days after entry of judgment.  Failure to timely file a notice of appeal extinguishes the right to appeal.   Sofarelli Associates, Inc. v. United States, 716 F.2d 1395, 1396-97 (Fed.Cir.1983).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Secretary's motion to waive the requirements of Fed.Cir.R. 27(e) is granted.


5
(2) The Secretary's motion to dismiss is granted.


6
(3) Nollorca's motions are denied.


7
(4) Each side shall bear its own costs.



*
 This court previously granted Nollorca an extension of time to obtain counsel, in response to her motion to stay proceedings.  Nollorca states that she has decided to proceed pro se and requests that the "stay" of proceedings be lifted